Citation Nr: 1027821	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a scar of the middle 
back.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an initial compensable disability rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1961 to July 1963. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada, which, inter alia, 
denied the Veteran's claims for service connection for left ear 
hearing loss and for a scar on the middle back, and granted the 
Veteran's claim for service connection for hearing loss of the 
right ear at a 0 percent (noncompensable) rating.   

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

At the time of his Board hearing, the Veteran directly submitted 
to the Board additional evidence regarding his in-service 
exposure to acoustic trauma.  The agency of original jurisdiction 
(AOJ) has not considered this evidence; however, the Veteran has 
signed a waiver of initial AOJ consideration.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Thus, there is no requirement for a remand 
to the AOJ for initial consideration of the new evidence.


FINDINGS OF FACT

1.  There is competent evidence of a scar on the Veteran's middle 
back.

2.  There is an approximate balance of favorable and unfavorable 
evidence to support the occurrence of the events which caused the 
Veteran's scar of the middle back.

3.  There is competent and credible evidence that relates the 
Veteran's current scar of the middle back to his period of active 
service.

4.  The Veteran is noted to have entered active duty in February 
1961 with preexisting left ear hearing loss, such that there is 
clear and unmistakable evidence of its pre-existence.  

5.  There is no competent evidence that the Veteran's preexisting 
left ear hearing loss was aggravated by service.

6.  The Veteran has had Level VI hearing loss in the right ear 
for the appeal period.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's 
scar of the middle back was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The Veteran's left ear hearing loss was not incurred in or 
aggravated by his military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

3.  The criteria for an initial compensable disability rating for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.383, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the (AOJ) 
to the Veteran dated in January 2007.  That letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his initial service connection 
claims; (2) informing him about the information and evidence the 
VA would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the January 2007 letter from the AOJ also advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).  

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the July 
2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.  

Furthermore, in regards to the Veteran's claim for a higher 
initial rating for right ear hearing loss, the Veteran is 
challenging the initial rating assigned to his right ear hearing 
loss following the grant of service connection, which had been 
awarded in the July 2007 decision.  As stated by the Court, 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  Dingess at 
491.  Thereafter, once a notice of disagreement (NOD) has been 
filed, only the notice requirements for rating decisions and 
statements of the case (SOCs) described within 38 U.S.C. §§ 5104, 
7105 control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements..."  
Dingess, 19 Vet. App. at 490.  The Dingess holding was further 
clarified by a decision recently issued by the Court in Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008), in which the Court held 
that "where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements."  

Regarding the downstream notice elements of the initial rating 
for right ear hearing loss currently on appeal, this notice was 
provided in the January 2009 SOC, and the February 2010 
supplemental SOC (SSOC).  Specifically, these documents provided 
the Veteran with a summary of the pertinent evidence as to his 
right ear hearing loss claim, a citation to the pertinent laws 
and regulations governing a higher initial rating for his right 
ear hearing loss, and a summary of the reasons and bases for the 
AOJ's decision to deny a higher initial rating for right ear 
hearing loss.  Therefore, after filing his June 2008 NOD, the 
Veteran was provided with ample opportunity to submit evidence 
regarding the appropriate rating for this claim.  In any event, 
the Veteran in this case does not contend, nor does the evidence 
show, that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice to the Veteran.  
See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency).  Thus, the Veteran has received all required notice 
in this case, such that there is no error in the content of his 
VCAA notice.  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), and VA medical examinations regarding the etiology of his 
scar of the middle back and left ear hearing loss, as well as two 
examinations regarding the severity of his right ear hearing 
loss.  The Veteran has submitted personal statements, private 
medical evidence, and hearing testimony.  The Veteran has not 
provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such records 
exist.  

The Board notes that the AOJ also attempted to obtain Social 
Security Administration (SSA) records.  The VA is required to 
obtain relevant records held by any federal department or agency 
that the claimant adequately identifies and authorizes the VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3).  The VA will end its efforts 
to obtain records from a federal department or agency only if the 
VA concludes that such records do not exist or that further 
efforts to obtain those records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  In this case, the SSA responded in January 2010, 
indicating that the SSA did not possess any medical records for 
the Veteran.  Furthermore, relevant records for the purpose of § 
5103A are those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable possibility of 
helping to substantiate the Veteran's claim.  Golz v. Shinseki, 
590 F.3d 1317, 1321 (Fed. Cir. 2010) citation omitted.  The 
Veteran has never indicated that he was receiving SSA disability 
benefits which would be relevant to his claim, and the SSA has 
indicated that such records are unavailable.  Therefore, no 
further attempts need be made for SSA records regarding the 
Veteran's claims.  

In regards to the Veteran's request for a compensable initial 
rating for his right ear hearing loss, the Board notes that a VA 
medical examination must also include a "full description of the 
effects of disability upon the person's ordinary activity."  See 
Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (citing 
38 C.F.R. § 4.10).  The VA medical examination of June 2007 noted 
that the Veteran indicated the greatest difficulty discerning the 
"clarity of speech."  The January 2010 examination further 
noted that the Veteran reported "[d]ifficulty following 
instructions," which had a negative impact on his occupational 
activities.  As such, both VA audiological examinations have 
taken into account the affects of the Veteran's hearing loss as 
described by the Veteran beyond the specific rating criteria for 
rating hearing loss.  Therefore, the Board concludes that the 
duty to assist the Veteran in gathering information to advance 
his claim has been fully met by the AOJ.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
hearing loss).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It also 
includes statements contained in authoritative writings, such as 
medical and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits. 38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay 
evidence, the Federal Circuit Court recently held that lay 
evidence, when competent, can establish a nexus between the 
Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit stated in Davidson that it 
has previously and explicitly rejected the view that competent 
medical evidence is always required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. 
§§ 1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377 (footnote omitted).  For example, a layperson 
would be competent to identify a "simple" condition like a 
broken leg, but would not be competent to identify a form of 
cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis - Service Connection for a Scar on the Middle Back

As noted above, the first requirement for any service-connection 
claim is the existence of a current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A VA medical 
examination was provided to the Veteran in June 2007, which 
identified the Veteran with a "15 cm linear scar, which is 
barely visible at the posterior and lower part of his right chest 
wall."  The Veteran has also indicated that he has a scar on his 
middle back, further stating that "[i]t doesn't bother me, but 
it's visible."  See the Veteran's claim of December 2006, and 
the May 2010 hearing transcript pges. 7, 13.  In this vein, the 
Veteran is indeed competent to report the existence of a visible 
scar.  Layno, 6 Vet. App. at 469; 38 C.F.R.§ 3.159(a)(2).  
Therefore, the Board concludes that the Veteran currently 
experiences a scar in his middle back area.

The second requirement for a service-connected disability is 
competent evidence of an in-service occurrence or aggravation of 
the injury.  Shedden, 381 F.3d at 1167.  At his VA medical 
examination of June 2007, the Veteran indicated that while 
working on his truck, the Veteran fell on a missile which caused 
a wound which only needed superficial treatment.  In his March 
2009 substantive appeal (VA Form 9), the Veteran further 
explained that while trying to dislodge some missile parts from a 
dump truck that he was operating, he "slipped and fell upon one 
of the [missile] tail fins," causing a puncture on his right 
back.  The Veteran repeated this basic contention at his Board 
hearing.  See the hearing transcript pg. 7.  He indicated that he 
did not receive treatment at the time of the injury.  Id. pges. 
9-10.  He stated that this injury occurred during his service in 
Korea.  See the Veteran's June 2008 NOD.  The Veteran is 
competent to relate experiencing such an injury in service.  
Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

As noted earlier, the Veteran indicated that he did not receive 
treatment for his back injury during service; however, the 
Veteran's STRs show that he received treatment in April 1962 in 
San Francisco, California, for an "abrasion and contusion of the 
lower back."  The STRs regarding this event indicate that it was 
due to an injury when a wrench slipped and a spring hit the 
Veteran in the back.  Furthermore, his separation examination of 
July 1973 notes a "1[inch] scar right side of lower back."  As 
such, the Veteran's STRs corroborate an in-service back injury, 
even if the details of the event contradict some of the elements 
of his alleged injury.  The Veteran's medical STRs were generated 
with a view towards ascertaining his then-state of physical 
fitness; they are akin to statements of diagnosis and treatment 
and are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  The Federal Circuit Court has held that an 
extensive lapse of time between the alleged events in service and 
the initial manifestation of the subsequently reported symptoms 
and/or treatment is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In this case, over 45 years have passed since 
the incident affecting the probative value of his statements, but 
this may also have affected the Veteran's memory of the precise 
details of the incident.  Maxson, at 1333. 

Given that the Veteran's STRs indicate that he did receive an in-
service back injury, and that he had a scar from this injury upon 
separation from service, the Board can find no overt reason to 
doubt the credibility of the Veteran's general assertion that, 
during service, he injured his back.  However, with the 
contradictory evidence regarding the details of the Veteran's 
back injury, the Board concludes that the available evidence is 
in equipoise as to the Veteran's reported in-service incurring 
incident.  In deciding a claim where an element of the claim is 
in relative equipoise, the Board has must consider the doctrine 
of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' benefits.  
Unlike other claimants and litigants, 
pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" when 
there is an approximate balance of positive 
and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in 
Gilbert noted that the standard of proof is to instruct the fact-
finder in the "'degree of confidence our society thinks we 
should have in the correctness of a factual conclusion for a 
particular type of adjudication.'"  This burden "'reflects not 
only the weight of the private and public interest affected, but 
also a societal judgment about how the risk of error should be 
distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of positive 
and negative evidence regarding the merits 
of an issue material to the determination in 
the matter, the benefit of the doubt in 
resolving each such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly supported 
and reasoned conclusion that a fair preponderance of the evidence 
is against the claim necessarily precludes the possibility of the 
evidence also being in an approximate balance."  Id. at 58.  The 
Court has further held that where there is "significant evidence 
in support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In 
light of the finding that the probative weight of the evidence as 
to whether the Veteran has experienced the incurring incidents 
alleged in the present case is in equipoise, the benefit of the 
doubt is resolved in the Veteran's favor.  Accordingly, affording 
the Veteran the benefit of the doubt, the Board concludes that 
the Veteran experienced the alleged in-service injury to his back 
during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Finally, the third requirement for any service-connection claim 
is the existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden v. 
Principi, 381 F.3d at 1167.  The Veteran has indicated that his 
in-service injury caused him to experience a scar which he has 
had to the present.  See the Veteran's June 2008 NOD, the hearing 
transcript pg. 7.  As stated by the Federal Circuit Court, lay 
testimony may be competent when describing symptoms which support 
a later diagnosis by a medical professional.  Jandreau, 492 F.3d 
at 1377.  In the present case, the June 2007 VA medical examiner 
stated that he believed that the Veteran's in-service injury 
"caused this 15 cm linear scar."  As such, the Board concludes 
that the Veteran's current mid-back scar is the result of his in-
service back injury.

As the Board has concluded that the Veteran's current scar of the 
middle back is to be service connected, there is no basis to 
further analyze the claim on the basis of chronic symptoms or 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage, at 
494-97.

Here, the weight of the evidence as to the Veteran's in-service 
incident is in equipoise.  In such situations, the benefit of the 
doubt is resolved in the Veteran's favor.  Taken with the 
evidence of a current disorder and a nexus between that disorder 
and the incident alleged by the Veteran, a finding in favor of 
service connection for a scar of the middle back is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis - Service Connection for Left Ear Hearing Loss, to 
Include as Aggravated by Service

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  This holding replaced the previous standard 
under 38 C.F.R. § 3.304(b), which had required that if a 
condition was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the burden 
then shifted to the claimant to show that the condition increased 
in severity during service.

If a preexisting disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for service-
connected aggravation of that disability.  In that case, § 1153 
applies and the burden falls on the Veteran to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which 
holds that evidence of a temporary flare-up, without more, does 
not satisfy the level of proof required of a non-combat Veteran 
to establish an increase in disability).  

A preexisting injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

As mentioned, the first requirement for any service-connection 
claim is the existence of a current disability.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  According to VA standards, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Considering this, a June 2007 VA audiology examination revealed 
the following left ear hearing loss according to the requirements 
of 38 C.F.R. § 3.385.

HERTZ

500
1000
2000
3000
4000
LEFT
20
25
70
75
75

A second VA audiology examination was conducted in January 2010, 
which showed the following left ear hearing loss.

HERTZ

500
1000
2000
3000
4000
LEFT
25
30
80
85
85

At the June 2007 audiology examination, the Veteran's Maryland 
CNC Test speech recognition score for the left ear was rated at 
90 percent, and at the January 2010 audiology examination showed 
a rating of 64 percent.  As such, with both examinations showing 
at least three auditory thresholds above 40 for the left ear, and 
speech recognition scores at both examinations below 94 percent, 
the Board observes that the Veteran clearly exhibits current left 
ear hearing loss.

With regards to the question of whether or not the Veteran's left 
ear hearing loss was noted upon entry into service, the Veteran's 
enlistment examination of February 1961, documents hearing loss 
for the left ear upon entry to service.  This is further 
supported by the Veteran's July 1973 discharge examination, which 
also stated that the Veteran's hearing loss had "[e]xisted prior 
to service."  Finally, the VA medical examination of June 2007 
reviewed the Veteran's enlistment examination and noted that the 
examination recorded "moderately-severe hearing loss... at 4000 Hz 
in the left ear."  As such, the Veteran's enlistment examination 
clearly noted that the Veteran had left ear hearing loss prior to 
service.  Therefore, the Veteran is not entitled to the 
presumption of soundness upon the start of his second period of 
active duty service since his pre-existing left ear hearing loss 
was noted during his February 1961 enlistment examination.  See 
38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  

It follows that, according to VAOPGCPREC 3-2003, the VA is not 
required to show that there was no aggravation of the Veteran's 
pre-existing hearing loss during service beyond its natural 
progression.  Rather, it is the Veteran's burden to show a 
chronic (meaning permanent) worsening of his pre-existing hearing 
loss during service.  In other words, he may only bring a claim 
for aggravation of this pre-existing condition.  Wagner, 370 F.3d 
at 1096.

As stated above, a preexisting injury or disease is considered as 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  And, again, 
aggravation may not be conceded where the disability underwent 
no increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).    

As indicated above, it was noted that the Veteran had left ear 
hearing loss prior to entering into service at his enlistment 
examination of February 1961, which documents hearing loss for 
the left ear upon entry to service, and the Veteran's hearing 
loss was again reviewed at the time of his July 1973 discharge 
examination.  Service department audiometric readings prior to 
October 31, 1967 are assumed to be in American Standards 
Association (ASA) units, which must be converted to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.  The original ASA units are 
presented with the converted ISO units presented in parentheses 
as follows:  

HERTZ
LEFT EAR
500
1000
2000
3000
4000
Enlistmen
t
10 (25)
0 (10)
20 (30)
*
55 (60)
Separatio
n 
-5 (10)
0 (10)
20 (30)
*
50 (55)

These records show that the Veteran had hearing loss in the left 
ear for VA purposes with ratings at 4000 Hertz of 60 at his 
enlistment examination, and 55 at his discharge examination.  
However, the enlistment and discharge examinations do not show 
that the Veteran's left ear hearing got worse during service.  If 
anything, the STRs indicate that the Veteran's left ear hearing 
actually improved slightly during his service.

These records were also reviewed at his June 2007 VA medical 
examination, where VA medical examiner concluded that the 
Veteran's left ear showed "moderately-severe hearing loss" at 
the enlistment examination, and "moderate hearing loss" at the 
discharge examination.  The VA examiner concluded that the 
Veteran's left ear had "remained essentially stable and even 
improved slightly" during the Veteran's service.  Considering 
this medical evidence regarding the Veteran's left ear hearing 
loss disability prior to, during, and subsequent to his service, 
there was no discernable increase in the severity of his left ear 
hearing loss within the meaning of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(a).  Simply stated, the competent evidence of 
record does not show the Veteran's pre-existing left ear hearing 
loss permanently worsened beyond its normal progression during 
his active duty service.  Absent any evidence of an increase, the 
presumption of aggravation does not apply.  

The Board notes the extensive evidence the Veteran has presented 
that he was exposed to acoustic trauma during service which might 
have affected his hearing in his left ear.  See the June 2008 
NOD, the March 2009 VA Form 9, the Veteran's representative's 
statement of March 2010, the hearing transcript pges. 5-6, 8, and 
the pictures of service submitted in May 2010.  The Veteran is 
competent to say he was exposed to acoustic trauma during 
service.  See Layno v. Brown, 6 Vet. App. at 469; see also 
38 C.F.R. § 3.159(a)(2).  Exposure to acoustic trauma is 
corroborated due to his service operating heavy machinery and 
working on the flightline, as shown by his military occupational 
specialty (MOS) as a construction equipment operator, indicated 
by his DD Form 214.  Given that the Veteran has already received 
service connection for tinnitus and for hearing loss in his right 
ear, the Board accepts that the Veteran was exposed to acoustic 
trauma during service.

However, the Veteran is not competent to state that his left ear 
hearing loss worsened due to his military service.  The Board 
emphasizes that independent medical evidence is needed to support 
a finding that the pre-existing disorder increased in severity 
during his active duty service in 2002 beyond its natural 
progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
Furthermore, the Veteran's contentions are to some extent 
diminished by the private treatment record dated in October 1998 
which indicates that the Veteran first noticed experiencing 
hearing loss in 4th grade (presumably substantially before 
entering military service).  As such, the assertions that the 
Veteran's service caused his hearing in his left ear to get worse 
are outweighed by the medical evidence of record which clearly 
shows that there was no permanent increase in the severity of his 
left ear hearing loss during or as a result of his active 
military service.  Therefore, the Veteran's lay testimony is 
outweighed by the medical evidence of record.  The Board also 
notes that the Veteran has submitted private treatment records 
W.P. Christensen, Au. D., dating from October 1998 to November 
2006; however, these records do not address whether the Veteran's 
left ear hearing loss was aggravated in service, and do not 
provide additional support the Veteran's claim regarding this 
issue.

Finally, there is no evidence of aggravation of the Veteran's 
left ear hearing loss within one year of his service, and the 
Veteran is not entitled to application of the presumptive 
provisions.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Accordingly, as the preponderance of the evidence is against his 
left ear hearing loss claim, on the basis of aggravation of a 
pre-existing condition during service, the "benefit of the 
doubt" rule is not for application, and the claim for left ear 
hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for right ear hearing loss, the Board is required to 
evaluate all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection (in this case in this case December 29, 2006) until 
the present.  This could result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board 
must consider whether there have been times since the effective 
date of his award when his disabilities have been more severe 
than at others.  Id. at 126.

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R § 3.383.  38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having worse 
hearing.  The percentage evaluation is located at the point where 
the row and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Analysis- Higher Initial Disability Rating for Right Ear Hearing 
Loss

Service connection was granted for the Veteran's right ear 
hearing loss and assigned a 0 percent (i.e., noncompensable) 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 in July 2007, 
with an effective date of December 29, 2006 (the date of the 
Veteran's initial claim for service connection for hearing loss).  
The Veteran currently seeks a higher initial rating for his right 
ear hearing loss.

The Veteran was provided with a VA audiological examination in 
June 2007.  At that time, the Veteran's puretone thresholds for 
the right ear, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
75
75
75

The average puretone threshold was 63.75 in the right ear.  
Speech audiometry revealed speech recognition ability of 76 
percent in the right ear.  The Board notes that this test shows a 
threshold of 30 or below at 1000 Hertz, and of 70 or above for 
his right ear revealing an exceptional pattern of hearing 
impairment, such that application of 38 C.F.R. § 4.86(b) is 
appropriate.  When applying 38 C.F.R. § 4.86(b), the VA is to 
apply either Table VI or VIa, whichever results in the higher 
rating.  Then the VA is to elevate that number to the next higher 
numeral, evaluating each ear separately.  Applying the results 
from the June 2007 examination to Table VI yields a Roman numeral 
value of V for the right ear.  Applying the results of the June 
2007 examination to Table VIa also results in a Roman numeral 
value of V for the right ear.  Taking the value of V and 
elevating this by one results in a Roman numeral value of VI for 
the right ear.

Under 38 C.F.R. § 4.85(f), when one ear is service connected, the 
non-service-connected ear is given a Roman Numeral of I.  
Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss was properly evaluated as noncompensable.  

The Veteran was provided with a second VA audiological 
examination in January 2010.  At that time, the Veteran's 
puretone thresholds for the right ear, in decibels, were as 
follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
80
75
70

The average puretone threshold was 63.75 in the right ear.  
Speech audiometry revealed speech recognition ability of 68 
percent in the right ear.  The Board notes that this test again 
shows a rating of 30 or below at 1000 Hertz, and a rating of 70 
or above for his right ear, such that application of 38 C.F.R. 
§ 4.86(b) is appropriate, and the VA must use Tables VI or VIa, 
whichever results in the higher rating.  Then the VA is to 
elevate that number to the next higher numeral, evaluating each 
ear separately.  Applying the results from the January 2010 
examination to Table VI yields a Roman numeral value of V for the 
right ear.  Applying the results of Table VIa again results in a 
Roman numeral value of V.  Elevating this by one results in a 
Roman numeral value of VI for the right ear.

Applying 38 C.F.R. § 4.85(f), the Veteran's non-service-connected 
ear is given a Roman Numeral of I.  Applying these values to 
Table VII, the Board finds that the Veteran's hearing loss was 
properly evaluated as noncompensable.

As the Veteran is only service-connected for his right ear 
hearing loss, the Board must consider whether 38 U.S.C.A. § 
1160(a)(3); 38 C.F.R. § 3.383 for paired organs apply to his 
hearing loss disability.  Under 38 U.S.C.A. § 1160(a)(3); 
38 C.F.R. § 3.383(a)(3), compensation is payable for the combined 
service connected disabilities for the ears, as if both 
conditions were service-connected, if there is:  hearing 
impairment that is compensable to a degree of 10 percent or more 
for the service-connected ear and hearing impairment that meets 
38 C.F.R. § 3.385 for the non-service connected ear.  As such, 
for the VA to consider the Veteran's hearing loss in both ears 
when awarding service connection, the Veteran's service-connected 
ear must allow for a disability rating of 10 percent or more 
under direct application of 38 C.F.R. § 4.85.  Applying the 
results of the June 2007 and January 2010 VA audiology 
examinations to 38 C.F.R. §§ 4.85, the right ear hearing loss is 
rated as noncompensable, clearly less than 10 percent.  
Therefore, the provisions of 38 C.F.R. § 3.383 do not apply and 
the Veteran's nonservice-connected left ear hearing loss may not 
be considered when rating the Veteran's claim.  

The Board notes that the Veteran has submitted private treatment 
records W.P. Christensen, Au. D., dating from October 1998 to 
November 2006.  These records show that the Veteran has been 
receiving treatment throughout this period for hearing loss, and 
using hearing aids to alleviate his condition.  These records 
also contain audiometric ratings of the Veteran's hearing loss.  
However, the most recently dated examination from these records 
is from September 2002, and is of little value in assessing the 
Veteran's level of hearing loss given that the effective date of 
his rating is December 2006.  Furthermore, these audiometric 
tests are presented in the form of graphic representation without 
interpretation as to the exact puretone thresholds found or an 
indication as to whether or not these were measured utilizing the 
Maryland CNC test required by 38 C.F.R. § 4.85, further reducing 
their value in assessing the Veteran's right ear hearing loss.  
As noted earlier, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As such, the test results 
provided from Dr. Christensen are unclear, and thus, of less 
probative in light of the specific requirements for measuring 
hearing impairment.  It is not error for the Board to favor the 
opinion of one competent medical expert over that of another when 
the Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, the Board 
concludes that these private treatment reports are not adequate 
for rating purposes, except to show that the Veteran has a 
history of treatment for right ear hearing loss dating from 1998.  

The Veteran has argued that his June 2007 hearing test was biased 
by using a deep man's voice to test his hearing.  See the 
Veteran's March 2009 VA Form 9.  In this regard, there is no 
evidence presented that the Veteran has the requisite training or 
experience necessary to render him competent to undermine the 
methodology of the standard VA hearing test, nor has he presented 
any evidence competent to do so.  See 38 C.F.R. § 3.159(a)(1).  
Furthermore, the Court has accepted the VA hearing examination 
methodology as an appropriate exercise of the Secretary's 
statutory authority.  See Martinak v. Nicholson, 21 Vet. App. 
447, 453-54 (2007).  Finally, the Veteran has not provided any 
evidence to show that his VA audiological examinations are in 
error, such as a contemporary test which shows a contradictory 
result.  Without any competent evidence to call into question the 
VA medical examiners' opinions, the Board concludes that the June 
2007 and January 2010 VA audiological examinations are adequate 
measurements of the Veteran's hearing loss disability for VA 
purposes at the time that these tests were administered.  
38 C.F.R. § 4.2.  Therefore, the medical evidence for the appeal 
period shows that the Veteran's right ear hearing loss is 
properly rated as noncompensable for the appeal period under 
Diagnostic Code 6100.  38 C.F.R. § 4.85.  As such, an increased 
initial rating for the Veteran's right ear hearing loss is 
inappropriate at this time.

The Veteran has also presented competent and credible complaints 
regarding difficulty hearing in certain circumstances, such as 
when watching television with his spouse, and that he has had 
some difficulty hearing since the 1970s,
See the hearing transcript pges. 3, 4, 10.  He has also indicated 
difficulty with clearly hearing in speech, and hearing 
instructions at work.  See the June 2007 and January 2010 VA 
medical examinations, respectively.  However, defective hearing 
for VA purposes is based on a mechanical application of the 
rating criteria.  See Lendenmann, 3 Vet. App. at 349.  
Consequently the Veteran's difficulty hearing the television and 
use of hearing aids does not show that he warrants a higher 
disability rating under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 
4..86.

In conclusion, the preponderance of the evidence is against a 
compensable disability rating higher for the Veteran's right ear 
hearing loss.  38 C.F.R. § 4.3.  The Board adds that it does not 
find that the Veteran's service-connected hearing loss should be 
increased for any other separate period based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 125-26.

Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine 
whether referral for extraschedular consideration under 38 C.F.R. 
§ 3.321 is warranted when assigning a disability rating.  See 
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008) (Thun).  First, 
the AOJ or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the AOJ or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the Rating Schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  Id. 

The Veteran has also presented competent and credible complaints 
regarding difficulty hearing in certain circumstances, such as 
when watching television with his spouse, and that he has had 
some difficulty hearing since the 1970s,
See the hearing transcript pges. 3, 4, 10.  He has also indicated 
difficulty with clearly hearing in speech, and hearing 
instructions at work.  See the June 2007 and January 2010 VA 
medical examinations, respectively.  The Board acknowledges that 
the rating criteria for Diagnostic Code 6100 do not contemplate 
these particular issues which are credibly experienced by the 
Veteran.  However, under Thun, the Board finds that this is not 
an adequate reason to refer the Veteran's claim to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  No 
evidence has been presented, such as records to indicate missed 
work, reduced hours, etc., to show that the Veteran's hearing 
loss interferes, or has interfered, directly with the Veteran's 
employment such that an extraschedular rating would be 
appropriate.  There is also no evidence of exceptional or unusual 
circumstances regarding the Veteran's hearing loss, such as 
frequent hospitalization, to suggest that the Veteran is not 
adequately compensated by the regular Rating Schedule.  Indeed, 
to the contrary, the Veteran's evaluation and treatment has been 
entirely on an outpatient basis, not as an inpatient.  

Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Therefore, without evidence to satisfy the 
third requirement of Thun, showing marked interference with 
employment or frequent periods of hospitalization, a referral to 
the Compensation and Pension service for extra-schedular 
evaluation is not warranted.




ORDER

Service connection for a scar of the middle back is granted.

Service connection for a left ear hearing loss is denied.

An initial compensable rating for right ear hearing loss is 
denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


